Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 8-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “when the damping rotation shaft is rotated, the positioning clamp suspends at a position, and the damping rotation shaft rotates to the position” is indefinite. As claimed the damping rotation shaft is part of the positioning clamp so it is unclear how they are independent to rotate.
Further, the limitations “the positioning clamp comprises a damping rotation shaft” and “the positioning clamp is provided with a mounting slot” followed by “the support comprises a first clamping plate and a second clamping plate… a mounting space for installing the positioning clamp is formed between the first clamping plate and the second clamping plate, and the mounting slot is part of the mounting space.” It is unclear if the positioning clamp has the mounting slot or not, or how the mounting slot is on the support formed between the plates and is a space for the positioning clamp.

Regarding claim 5, the limitation “a detachable structure” should be –the detachable structure- as antecedent basis has been established in claim 1.
Regarding claim 8, the limitation “a first clamping plate” and “a second clamping plate” should be –the first clamping plate—and –the second clamping plate—as antecedent basis is previously established in the claims.
Regarding claim 9, the limitation “a diameters of the damping rotation shaft” should be –the diameter of the damping rotation shaft—as antecedent basis is previously established in the claims.
Regarding claim 12, the limitation “positioning shaft” should read –at least one positioning shaft—to be consistent with dependent claim 13 which claims two. 
Regarding claim 12, the limitation “the bracket is rotated around the positioning shaft” is indefinite. It is unclear if the positioning shaft is the same as the damping rotation shaft or not. For examination purposes it is construed to be the same.
Regarding claim 14, the claim as a whole is indefinite. It is unclear what separates the arm between the rods and the shaft which is a whole shaft. The structural differences between all the components is unclear.
Regarding claim 16, the limitation “integrated structure” is indefinite. It is unclear what other structure would be possible if the structure wasn’t “integrated” to work together for its intended use.
Regarding claim 17, Claim 1 claims one end but claim 17 claims two, antecedent basis for two ends must be established. 
Regarding claim 17, the limitation “the positioning shaft” lacks antecedent basis in the claims. It is construed as the positioning clamp as best understood by the examiner.

Regarding claim 18, the limitations with regard to the archwire slot are indefinite. Claim 1 or 5 have not established a functional relationship between the archwire, the socket and the archwire slot. It is unclear what structure is encompassed therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Machata (US 2016/0074139).
Regarding claims 7, 12 and 17, Machata discloses a mounting device in FIG 1 for directly bonding brackets to a tooth surface, comprising a tray (12) and a plurality of mounting racks, each mounting rack of the plurality of mounting racks is configured for mounting a bracket of the brackets (via 38), and the each mounting rack comprises a support (16) and a positioning clamp (31); the tray is configure as a support base for installing the plurality of mounting racks (as shown 31 is integrally formed with 12); the support is configured as a fixed supporting part (fixed via 31/33 to 12), one end of the support is connected and fixed to the tray (as shown in FIG. 1); the positioning clamp is configured as a rotation part to connect with the bracket and adjust a position of the bracket (rotates around 33 between 32 and 34); the positioning clamp is configured as a rotating part (31 allows 16 to rotate via 33) to connect with the bracket and adjust a position of the bracket; the positioning clamp comprises a damping rotation shaft (33), the damping rotation shaft matches with the support (construed to be that 33 fits into 31), 
Machata fail(s) to teach that the support is fixed to a lingual or lip side of the tray; a diameter range of the damping rotation shaft is 0.2mm-5mm; wherein the positioning clamp is an elastic part with ha deformation recovery ability. 
However, Machata teaches another embodiment where the support is fixed on a lip side (FIG. 3); The size of the diameter of the damping rotation would be routine experimentation as only a certain range of sizes of a rod would fit on a device in the mouth. Machata teaches an alternate embodiment where the positioning clamp is an elastic part (60) with a deformation recovery ability ([0043]); A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
.
Allowable Subject Matter
Claims 1, 3, 5-6, 8-11, 13-16, 18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DREW S FOLGMANN/               Examiner, Art Unit 3772     

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
1/14/2022